     Case 2:21-cv-00968-MLCF-MBN Document 11 Filed 09/13/21 Page 1 of 12



                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


MANSA MUSA EL                                             CIVIL ACTION


v.                                                        NO. 21-968


UNITED STATES OF AMERICA                                  SECTION "F"




                            ORDER AND REASONS

      Before the Court is the defendant’s motion to dismiss for

lack of subject matter jurisdiction or, alternatively, for failure

to state a claim.       For the reasons that follow, the motion is

GRANTED.

                                Background

      Devoid of any facts and styled as a “Notice of Removal

(Exercise of Constitutional – Treaty Secured Right),” Mansa Musa

El filed this lawsuit against the United States.         What the Clerk’s

Office generously construed as a “complaint” consists of 74 pages

and is accompanied by almost 200 pages’ worth of attachments. 1

Virtually none of the plaintiff’s assertions are comprehensible,

nor do any shed any light on any basis for suing the United States.


1 Nearly every other page of the “complaint” is a blank page
containing 2 cent stamps and what appears to be a red finger or
thumb print with “Mansa Musa El” written across the stamp.
                                     1
   Case 2:21-cv-00968-MLCF-MBN Document 11 Filed 09/13/21 Page 2 of 12



Each page of each document contains a seemingly random assortment

of citations to statutes (such as the Uniform Commercial Code),

purported treaties        and   United    Nations’      materials,     copyrights,

trusts, mention of the “temple of the moon and sun,” “I.S.L.A.M.,”

references to the “Moroccan Empire” as well as slavery and the

Civil War, and invocation of random legal principles (“res judicata

– stare decisis”) as well as case citations without explanation

and divorced from any context or facts or suggestion as to how

these   purported       legal   authorities         apply   to   the   plaintiff’s

circumstances or purported right to relief against the United

States.

     For    example,     on   page   11   of    the   “complaint,”     a   “private

domicile” is referenced, specifically, 3711 Saint Charles Avenue,

which is described as “’other property’ on Moroccan soil [which]

is a ‘foreign state’ [or] fee simple held in allodium by 2018

Ascension de la Matriarca – Vast Estate Pure Express Trust –

concurrent with de jure allodial freeholder Mansa Musa El” and

reference to “land records.”         The Court is left to speculate as to

whether the plaintiff purports to claims a property interest in

this property or is simply referring to a property best known as

formerly owned by author Ann Rice.             If this referenced property is

the object of the lawsuit, there is nothing linking it or the

plaintiff    to   the    United   States       as   defendant.     Later    in   the



                                          2
   Case 2:21-cv-00968-MLCF-MBN Document 11 Filed 09/13/21 Page 3 of 12



“complaint,” embedded among seemingly inapplicable and inaccurate

legal jargon, the plaintiff again alludes to property:

     I am putting into port requesting aid and assistance to
     enforce my decision enabling me to be put in immediate
     possession of property seisin in law. Additionally, in
     accordance   with   [Louisiana   law]   I   have    used
     extraordinary diligence to cause a ‘Notice of Seizure’
     to be served upon the last known juridical person.”



     Quite distinct from any alleged property claim, at least once,

the plaintiff refers to being “abducted on 1/1/19[.]”           At least

twice, the plaintiff references the Federal Tort Claims Act and

suggests that he seeks to enable his free exercise of religion and

his “pursuit of happiness at Morocco.”         He further invokes the

Zodiac Constitution as he writes:

     My spirit came through the East gate of Aries, I am a
     Gemini Sun sign, Sagittarius rising, and a Capricorn
     Moon, I am the son of Allah and the spirit from the
     breath of God. I declare under the Zodiac Constitution
     and the United States Republic Constitution of 1791 that
     the information contained herein to be true and correct
     to the best of my knowledge and honourable intent. By
     special appearance, in honor the Divine being, Mansa
     Musa El, affirms that he is the natural person herein
     named, existing in his own proper person; meeting the
     ‘law of evidence’ as required and defined in ‘identity’;
     affirmed by lawful substantive right; by birthright and
     respectfully acknowledged – being duly commissioned to
     execute this document. I certify this and place my hand
     and “absolute seal” thereto.


     He then signs the document construed as a complaint “without

prejudice” and refers to himself as “Divine being manifest in human


                                   3
    Case 2:21-cv-00968-MLCF-MBN Document 11 Filed 09/13/21 Page 4 of 12



flesh: free white person – de jure allodial freeholder[,]” listing

a Palo Alto Post Office Box as his address; a notary public in San

Mateo   County,    California     purports         to   witness     and    seal    the

document. 2    The United States now moves to dismiss the complaint

for lack of subject matter jurisdiction or, alternatively, for

failure to state a claim.

                                       I.
                                       A.
     The subject matter jurisdiction of federal courts is limited.

Kokkonen v. Guardina Life Ins. Co. of Am., 511 U.S. 375, 377

(1994).   Indeed, "[i]t is to be presumed that a cause lies outside

this limited jurisdiction," the Supreme Court has observed, "and

the burden of establishing the contrary rests upon the party

asserting     jurisdiction."         Id.       (citations   omitted);      St.    Paul

Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938)(“[t]he

intent of Congress drastically to restrict federal jurisdiction in

controversies between citizens of different states has always been

rigorously    enforced   by    the    courts.”);        King   v.   U.S.   Dep't    of

Veterans Affairs, 728 F.3d 410, 416 (5th Cir. 2013); Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001).

     Rule 12(b)(1) requires dismissal of an action if the Court

lacks jurisdiction over the subject matter of the plaintiff’s


2 The attachments to the “complaint” refer to the Moorish people’s
sovereignty and to Mansa Musa El as a “Moorish American National.”
                                           4
   Case 2:21-cv-00968-MLCF-MBN Document 11 Filed 09/13/21 Page 5 of 12



claim.    There are two types of Rule 12(b)(1) motions: “facial

attack” and a “factual attack” on a complaint under Rule 12(b)(1).

See Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981).            If

the defendant presents a “facial attack” under Rule 12(b)(1), the

Court need only look to the sufficiency of the allegations in the

complaint, presumed to be true.          If, on the other hand, the

defendants advance a “factual attack” on the Court’s subject matter

jurisdiction, both sides may submit evidence to consider.           Thus,

the Court may find a plausible set of facts to support subject

matter jurisdiction by considering any of the following: “(1) the

complaint alone; (2) the complaint supplemented by undisputed

facts evidenced in the record; or (3) the complaint supplemented

by undisputed facts plus the court's resolution of disputed facts.”

Barrera-Montenegro v. United States, 74 F.3d 657, 659 (5th Cir.

1996).

                                   B.

     Seeking dismissal under Rule 12(b)(1), the United States

submits that the plaintiff alleges no discernible predicate for

subject matter jurisdiction and that there is no discernible

statute   conferring   jurisdiction     or   unequivocally   waiving     its

sovereign immunity from suit.     The Court agrees.

     Mansa Musa El must show that the Court has subject matter

jurisdiction.   He fails to do so.       Looking to the complaint, the

                                   5
    Case 2:21-cv-00968-MLCF-MBN Document 11 Filed 09/13/21 Page 6 of 12



plaintiff fails to satisfy his pleading obligation for subject

matter jurisdiction. Nor can the Court discern from any of his

voluminous and incomprehensible papers what sort of claim he seeks

to assert in order to determine whether the Court might have

subject matter jurisdiction over such a claim and whether the

United States has unequivocally waived its sovereign immunity from

suit.

     Although the plaintiff references the Federal Tort Claims Act

(among    many   other   unrelated   statutes   and   purported   treaties,

Louisiana state statutes, and Latin legal phrases), he does so at

random.     No facts are alleged or can be discerned which would

support a tort theory of recovery against the United States. 3            The

only alleged facts that appear at all relevant to Mansa Musa El

and the United States is his claim that the United States owes him

more than $500 million. 4

     The    “Memorandum”    and   “Counter   Affidavit”   Mansa    Musa   El

submits seemingly in response to the United States’ motion to

dismiss are as baffling as his “complaint” and shed no light on


3 Even his reference to being “abducted” is devoid of supporting
factual allegations.
4 Pursuant to Louisiana law and some purported treaty, he seeks

“as of 12/16/2020 the (‘Notice of Claim’) prior overdue claim sum
certain” in the amount of $586,146,600.00, which he seeks in the
form of a treasury check payable to him as “a legal obligation on
the United States.” The source of this amount or why or how the
United States would owe such amount to him or anyone is anybody’s
guess.
                                      6
   Case 2:21-cv-00968-MLCF-MBN Document 11 Filed 09/13/21 Page 7 of 12



any subject matter jurisdictional predicate nor any apparent claim

or right to recovery against the United States.              Finding no

discernible predicate for subject matter jurisdiction or waiver of

sovereign immunity, the “complaint” must be dismissed.

                                  II.
                                   A.
     If there is or could be some discernible jurisdictional

predicate for his claim, the United States alternatively submits

that dismissal is warranted because the plaintiff fails to state

any plausible claim upon which relief may be granted.          Where, as

here, the legal predicate for recovery is as imperceptible as any

potential jurisdictional predicate, that no plausible claim can be

discerned is unsurprising.

     The standard of review applicable to motions to dismiss under

Rule 12(b)(1) resembles that applicable to motions to dismiss under

Rule 12(b)(6).    See Williams v. Wynne, 533 F.3d 360, 364-65 n.2

(5th Cir. 2008)(observing that the Rule 12(b)(1) and Rule 12(b)(6)

standards are similar, but noting that applying the Rule 12(b)(1)

standard permits the Court to consider a broader range of materials

in resolving the motion).

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted.      Such a motion is rarely


                                   7
   Case 2:21-cv-00968-MLCF-MBN Document 11 Filed 09/13/21 Page 8 of 12



granted because it is viewed with disfavor.             See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a "short and plain statement of the claim

showing that the pleader is entitled to relief."                   Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009)(citing Fed. R. Civ. P. 8).

"[T]he   pleading   standard   Rule       8   announces   does    not   require

'detailed   factual   allegations,'       but    it   demands    more   than   an

unadorned, the-defendant-unlawfully-harmed-me accusation." Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

     In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”             See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012)(en banc)).       But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.    Id. at 502-03 (citing Iqbal, 556 U.S. at 678).

     To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

                                      8
   Case 2:21-cv-00968-MLCF-MBN Document 11 Filed 09/13/21 Page 9 of 12



(5th Cir. 2009)(quoting Iqbal, 556 U.S. at 678)(internal quotation

marks omitted). “Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if

doubtful in fact).”       Twombly, 550 U.S. at 555 (citations and

footnote omitted).       “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable   inference    that   the       defendant   is   liable   for   the

misconduct alleged.”      Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”).   This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”   Id. at 679.      “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).        “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”            Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

     Finally, “[w]hen reviewing a motion to dismiss, a district

court ‘must consider the complaint in its entirety, as well as
                                       9
    Case 2:21-cv-00968-MLCF-MBN Document 11 Filed 09/13/21 Page 10 of 12



other sources ordinarily examined when ruling on Rule 12(b)(6)

motions to dismiss, in particular, documents incorporated into the

complaint by reference, and matters of which a court may take

judicial notice.”     Funk v. Stryker Corp., 631 F.3d 777, 783 (5th

Cir. 2011)(quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 322 (2007)).          If the Court considers materials

outside of the pleadings, the motion to dismiss must be treated as

a motion for summary judgment under Rule 56.            See Fed. R. Civ. P.

12(d).

                                    B.

      Seeking dismissal for failure to state a claim, the United

States contends that the plaintiff’s complaint contains rambling

legal    assertions   and   fails   to   describe   a    specific   tort   or

constitutional violation and thus fails to state a claim for relief

that is plausible on its face.       Again, the Court agrees.

      Insofar as Mansa Musa El advances a sovereign citizen theory

(that state and federal governments lack constitutional legitimacy

and therefore lack authority to regulate a sovereign’s behavior

to, say, collect a debt), 5 such theories have been uniformly



5 See United States v. Weast, 811 F.3d 743, 746 n.5 (5th Cir.),
cert. denied, 137 S. Ct. 126 (2016)(“The sovereign citizen movement
is a loose grouping of litigants, commentators, and tax protesters
who often take the position that they are not subject to state or
federal statutes and proceedings.”); see also El Ameen Bey v.
Stumpf, 825 F. Supp. 2d 537 (D.N.J. 2011)(explaining the myth of
                                    10
  Case 2:21-cv-00968-MLCF-MBN Document 11 Filed 09/13/21 Page 11 of 12



rejected, summarily, as frivolous.        See, e.g., United States v.

Benabe, 654 F.3d 753, 767 (7th Cir. 2011); United States v. Jagim,

978 F.2d 1032, 1036 (8th Cir. 1992); El Ameen Bey, 825 F. Supp. 2d

at 560.

      The Court need look no further than the plaintiff’s random,

nonsensical   ramblings   in   his   “complaint”   to    decide    that   no

discernible, much less plausible, claim for relief is stated.             His

response to the defendant’s motion to dismiss is equally baffling;

the plaintiff offers no facts that the Court might accept as true

in order to determine whether any legal theory supports a plausible

claim for relief.   Any claim that he is immune from incurring debt

or that the United States owes him some $500 million under a

sovereign citizen theory is patently frivolous.

      IT IS ORDERED that the defendant’s motion to dismiss is

GRANTED. The plaintiff’s claims are hereby dismissed. Considering

the   plaintiff’s   voluminous,      incomprehensible,    and     frivolous

filings, the Court declines to waste any additional judicial

resources on this matter.      Future filings by Mansa Musa El shall




the “Moorish Movement” and other similar fictions such as
“sovereign citizens” and their motives); see also The King/Morocco
v. University of Houston, No. 19-10772, 2019 WL 5860746, at * (E.D.
La. Nov. 8, 2019)(Feldman, J.)(affirming magistrate judge’s order
dismissing with prejudice claims advanced under a sovereign
citizen theory).
                                     11
  Case 2:21-cv-00968-MLCF-MBN Document 11 Filed 09/13/21 Page 12 of 12



be met with escalating sanctions including monetary sanctions,

striking pleadings, and filing restrictions.

                     New Orleans, Louisiana, September 13, 2021


                                 ______________________________
                                       MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                  12
